                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

RALPH CARUSONE,                               :   Case No. 1:16-cv-742
                                              :
       Petitioner,                            :   Judge Timothy S. Black
                                              :   Magistrate Judge Stephanie K. Bowman
vs.                                           :
                                              :
WARDEN, NORTH CENTRAL                         :
CORRECTIONAL INSTITUTION,                     :
                                              :
       Respondent.                            :

                        DECISION AND ENTRY
            ADOPTING THE REPORT AND RECOMMENDATION
        OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 13) AND
               TERMINATING THIS CASE IN THIS COURT

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Stephanie K. Bowman. Pursuant to such reference, the

Magistrate Judge reviewed the pleadings filed with this Court and, on August 2, 2018,

submitted a Report and Recommendation. (Doc. 13). Petitioner filed timely objections

on September 28, 2018. (Doc. 16).

       After reviewing the Report and Recommendation, Petitioner’s objections, and the

case record, the Court finds that Petitioner’s objections are not well-taken.

       Petitioner argues that the Report and Recommendation erroneously concludes that

the Ohio Court of Appeals applied the correct Brady materiality standard. Petitioner

contends that that the Ohio Court of Appeals improperly applied the “sufficiency of

evidence” test instead of the appropriate “reasonable probability” standard. See Kyles v.

Whitley, 514 U.S. 419, 435 & n.8 (1995) (finding that the Brady materiality standard
turns on whether the withheld evidence could reasonably “put the whole case in such a

different light as to undermine confidence in the verdict” and is not a “sufficiency of

evidence” test.”). However, as the Magistrate Judge notes, the opinion of the Ohio Court

of Appeals made clear that it was applying the proper “reasonable probability” standard.

(Doc. 13 at 13). The Report and Recommendation correctly found that the Ohio Court of

Appeals applied the “reasonable probability” standard in concluding that the Petitioner

failed to establish a Brady violation because the undisclosed evidence “could not have

been ‘material’ in the sense that it might reasonably be said to undermine confidence in

the jury’s verdict finding him guilty of felony murder.” (Doc. 9 at PAGEID # 597).

Accordingly, the Court finds no error in the Magistrate Judge’s conclusion that Petitioner

is not entitled to habeas corpus relief on his sole claim for relief, alleging a Brady

violation.

       Next, the Magistrate Judge recommends that a certificate of appealability should

issue with respect to Petitioner’s sole claim for relief. (Doc. 13 at 15). The Court agrees.

However, the Petitioner requests that the Court issue a second certificate of appealability

as to whether he rebutted the correctness of the factual issues determined by the state

court. (See Doc. 16 at 9–11). Petitioner argues that the Report and Recommendation

erred in adopting the facts determined by the Ohio Court of Appeals. Petitioner seems to

be asserting a new claim for relief in now arguing that the Ohio Court of Appeals’

decision was “based on an unreasonable determination of the facts in light of the

evidence presented to the state courts.” See Slagle v. Bagley, 457 F.3d 501, 513 (6th

Cir.2006)(citing 28 U.S.C. § 2254(d)). This objection is not well-taken. The Court


                                              2
agrees with the Report and Recommendation that the state court’s adjudication of

Petitioner’s Brady claim is “based on a reasonable determination of the facts in light of

the record evidence.” (Doc. 13 at 15). Accordingly, the Court finds that a second

certificate of appealability is inappropriate.

      As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo

all of the filings in this matter. Upon consideration of the foregoing, the Court does

determine that the Report and Recommendation (Doc. 13) should be and is hereby

ADOPTED in its entirety.

       Accordingly, for the reasons stated above:

       1) The petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 (Doc. 1) is
          DENIED with prejudice.

       2) A certificate of appealability shall issue with respect to Petitioner’s sole claim
          for relief, that the Ohio Court of Appeals erred when it found that undisclosed
          and newly discovered evidence was not material to the jury’s verdict finding
          that petitioner “had caused [the victim’s] death as the proximate result of either
          knowingly causing or attempting to cause him serious physical harm or
          knowingly causing or attempting to cause him physical harm by means of a
          deadly weapon.” (Id. at PAGEID # 18). Under the applicable two-part
          standard enunciated in Slack v. McDaniel, 529 U.S. 473, 484–85 (2000),
          “jurists of reason” could “find it debatable whether this Court is correct in its
          procedural ruling” and whether the otherwise barred ground for relief states a
          “viable claim of the denial of a constitutional right” or is “adequate to deserve
          encouragement to proceed further.” Barefoot v. Estelle, 463 U.S. 880, 893 &
          n.4 (1983); see also 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).

       3) With respect to any application by Petitioner to proceed on appeal in forma
          pauperis, the Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an appeal
          of this Order would be taken in “good faith,” and therefore Petitioner is
          GRANTED leave to appeal in forma pauperis upon showing of financial
          necessity. See Fed. R. App. P. 24(a); Kincade v. Sparkman, 117 F.3d 949, 952
          (6th Cir. 1997).


                                                 3
        4) The Clerk shall enter judgment accordingly, whereupon this case is
           TERMINATED from the docket of this Court.


        IT IS SO ORDERED.

Date:        10/23/18
                                                          Timothy S. Black
                                                          United States District Judge




                                            4
